Exhibit 10.4.59
COMPENSATION ARRANGEMENTS WITH EXECUTIVE OFFICERS
     Certain of the executive officers of Harris Interactive Inc. (the
“Company”) including Messrs. Anderson, Novak, Salluzzo, Terhanian, and Vaden,
have Employment Agreements with the Company which provide for their respective
base salaries and target bonuses, subject to adjustment from time to time in the
discretion of the Compensation Committee of the Board of Directors. Their
respective salaries and target bonuses as adjusted in fiscal 2008 have not been
adjusted for fiscal 2009, and are shown below in the Executive Officer
Compensation Table (“Table”).
     The remaining executive officers, including Messrs. Bakken, Bhame, Millard,
Narowski and Sigaud, and Ms. O’Neill, do not have employment agreements. Under
the Company’s arrangements with them, their respective salaries and target
bonuses as adjusted during fiscal 2008 and continuing in effect during fiscal
2009, are shown below in the Table.
     For fiscal 2009 as in fiscal 2008, the Company has two bonus plans in which
its executive officers, together with other employees, participate including a
Corporate Bonus Plan and a Business Unit Bonus Plan. Messrs. Novak, Salluzzo,
Bakken, Bhame, and Narowski participate in the Corporate Bonus Plan and the
remaining executive officers participate in the Business Unit Bonus Plan.
Mr. Anderson also has individual retentive and performance bonus opportunities
under the terms of his Employment Agreement.
     Under the Corporate Bonus Plan, for fiscal 2009 a fixed dollar pool for all
participants of $990,000 is established. The actual payout from the pool
increases or decreases based upon achievement of pre-set levels of “Adjusted
EBITDA” (EBITDA adjusted to remove the effect of non-cash stock-based
compensation expense). Each participant in the Corporate Bonus Plan is allocated
a specified percentage of the pool. In order for a participant in the Corporate
Bonus Plan to achieve his full personal target bonus, Adjusted EBITDA would have
to be 128% greater than budget. Based upon better or worse performance, bonus
payouts can increase or decrease. Absent any discretionary allocation, 66% of
targeted bonus pool is payable if performance is equal to budget and no bonus is
payable if performance is less than 96% of budget.
     Under the Business Unit Bonus Plan for fiscal 2009, individual metrics are
established for each participant. In general, 25% of each participant’s bonus is
determined based upon the same Company-wide Adjusted EBITDA results as are
applicable under the Corporate Bonus Plan. In addition, 65% of bonus is earned
by achievement of budgeted operating income for the particular business unit
with which the officer is associated, and 10% of the bonus is based upon
evaluation of performance against individual management objectives. Within the
Business Unit Bonus Plan bonuses may be increased or decreased by set
percentages based upon client satisfaction scores for the business unit with
which a particular officer is associated.
     Up to 10% under all of the Company’s bonus plans is available to be awarded
to the participants in any of those plans in the discretion of the Chief
Executive Officer, subject in the case of executive officers to approval by the
Compensation Committee. The Compensation Committee of the Board of Directors
also reserves the right to increase the payouts that would otherwise be
applicable.
     In fiscal 2009, the Corporate and Business Unit Bonus Plans have a one-time
retention modifier. Each bonus-eligible individual who has a satisfactory
performance record, and who remains actively employed on the date bonuses are
paid in August, 2009, will receive 25% of target bonus whether or not the
threshold metrics of the applicable Bonus Plan are achieved. The Company will
receive a credit for the amount paid as part of such retention bonus against
bonus otherwise earned by each bonus plan participant.
EXECUTIVE OFFICER COMPENSATION TABLE

                  FY2009 Bonus   FY2009 Applicable            Executive Officer
  Target   Bonus Plan   Salary
Bruce A. Anderson
  (1) $75,000 CND   (1) Business Unit   $315,000 CND
 
  (2) $90,000 CND   (2) Individual    
 
  (3) $60,000 CND   (3) Individual    
David G. Bakken
  $50,000   Corporate   $210,000
Dennis K. Bhame
  $60,000   Corporate   $205,000
Richard W. Millard
  $75,000   Business Unit   $225,000
Eric W. Narowski
  $30,000**   Corporate   $155,000
Gregory T. Novak
  $250,000   Corporate   $500,000
Michelle F. O’Neill
  $75,000   Business Unit   $250,000
Ronald E. Salluzzo
  $150,000   Corporate   $335,000
Stephan B. Sigaud
  $75,000   Business Unit   $260,000
George H. Terhanian
  $100,000   Business Unit   $299,000*
David B. Vaden
  $150,000   Business Unit   $350,000

 

*   Subject to currency adjustment with 5% changes in the exchange rate between
the US Dollar and the British Pound

